Citation Nr: 1541454	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12 00 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right shoulder disability, claimed as right shoulder pain. 

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral elbow disability.  

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right thumb disability, claimed as a sore right thumb.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability, claimed as low back pain.  

5.  Entitlement to a compensable rating for service connected eczema.  

6.  Entitlement to a compensable rating for service connected tinea pedis.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel	


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1973.  

These matters come before the Board of Veterans' Appeal (Board) on appeal from the rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In a September 2007 rating decision, the RO denied, in pertinent part, service connection for bilateral sore elbows, right shoulder pain, sore right thumb knuckle, blisters on both feet, skin condition claimed as red splotches and declined to reopen the claim for service connection for a chronic low back disorder because the evidence submitted was not new and material.  In October 2007, the Veteran only filed a notice of disagreement (NOD) for the chronic low back disorder and thus, the remaining claims became final.  

In an April 2013 rating decision, the RO granted service connection for eczema, claimed as red splotches/rash on skin and radiation exposure, and tinea pedis, claimed as blisters on both feet and radiation exposure, both with a noncompensable rating effective June 22, 2011 and continued the previous denial for right shoulder pain, sore right thumb knuckle, right sore elbow and left sore elbow.  

In July 2013, the RO issued a statement of the case (SOC) that continued a noncompensable rating for eczema to also include tinea pedis and the previous denial of service connection for right shoulder pain, bilateral sore elbows, and sore right thumb knuckle.  The Veteran filed a NOD in the same month for evaluation of eczema and tinea pedis and service connection for his right shoulder, bilateral elbows and right thumb in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals.  Thus, the Board has jurisdiction over these claims at this time. See 38 C.F.R. §§ 20.202, 20.302 (2014).

In July 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in San Diego, California.  A transcript of this hearing has been associated with the claims file. 

In September 2015, the Veteran's representative indicated that the Veteran did not want a hearing with respect to the issues provided in the July 2013 SOC.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a low back disability and a compensable rating for service-connected eczema and tinea pedis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for right shoulder pain was denied in September 2007, which the Veteran did not timely appeal.  

2.  Evidence received since the September 2007 rating decision is duplicative, cumulative, and redundant and/or does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right shoulder disability, claimed as right shoulder pain.  

3.  The claim of entitlement to service connection for bilateral sore elbows was denied in September 2007, which the Veteran did not timely appeal.  

4.  Evidence received since the September 2007 rating decision is duplicative, cumulative, and redundant and/or does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral elbow disability, claimed as bilateral sore elbows.  

5.  The claim of entitlement to service connection for sore right thumb knuckle was denied in September 2007, which the Veteran did not timely appeal.  

6.  Evidence received since the September 2007 rating decision is duplicative, cumulative, and redundant and/or does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right thumb disability, claimed as sore right thumb knuckle.  

7.  The claim of entitlement to service connection for low back disability was denied in March 1973, which the Veteran did not timely appeal.  

8.  Evidence received since the March 1973 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision that denied the Veteran's claim of entitlement to service connection for right shoulder pain is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right shoulder disability.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The September 2007 rating decision that denied the Veteran's claim of entitlement to service connection for bilateral sore elbows is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a bilateral elbow disability.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The September 2007 rating decision that denied the Veteran's claim of entitlement to service connection for sore right thumb knuckle is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

6.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right thumb disability.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

7.  The March 1973 rating decision that denied the Veteran's claim of entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

8.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a VCAA letters from the RO to the Veteran dated in March 2007 July 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), private treatment and VA treatment records, to the extent possible, have been obtained and associated with the claims file.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issue on appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In this case, the Board concludes that an examination is not needed because new and material evidence has not been submitted to reopen the Veteran's claims.  See 38 C.F.R. § 3.159(c)(4)(iii).  The duty to provide an examination and opinion applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  Id.  Moreover, once the Board decides that a claim cannot be reopened, the duty to provide an appellant with a new medical examination is extinguished and the adequacy of any new examination becomes moot.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007).

As noted above, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in support of his claims in July 2015.  Moreover, with respect to the Veteran's hearing, the undersigned identified the issue on appeal, identified the bases for the prior denials, and identified the evidence necessary to substantiate the claims.  Also, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked). 

Based on a review of the claims file, the Board finds that there is no indication in the record that there is any additional evidence relevant to the issue to be decided herein.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the adjudication of the Veteran's appeal.  

II. New and Material

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for a low back injury, right shoulder, bilateral elbows and right thumb.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A decision of the Board becomes final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2014).  Once a decision becomes final, VA may reopen and reconsidered a disallowed claim only when new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

A. Right Shoulder, Bilateral Elbows, Right Thumb 

In a September 2007 rating decision, the RO denied, in pertinent part, the Veteran's claim of entitlement to service connection for right shoulder pain, bilateral sore elbows, and right sore thumb.  The RO found that the treatment records are negative for a symptomatology, treatment or diagnosis of these conditions in service.  Thus, in the absence of such evidence, service connection was not established.  The Veteran was advised of his appellate rights in a letter accompanying the decision.  The Veteran did not timely appeal this decision and it became final.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.1100(a), 20.1104.

In June 2011, the Veteran filed a claim, in pertinent part, to reopen his previously denied claim of entitlement to service connection for his right shoulder, bilateral elbows and right thumb disabilities.  

In this case, the following evidence has been added to the record since the September 2007 denial:  private treatment records and VA treatment records from the San Diego VA Medical Center (VAMC) dated through August 2011.  The Board notes that this evidence is new because it has not been previously been submitted.  However, the aforementioned evidence does not raise a reasonable possibility of substantiating the claim.  The Veteran's claim was previously denied by the RO because service treatment records are negative for symptomatology, treatment or diagnosis of a right shoulder, bilateral elbow or right thumb knuckle condition.  A review of the San Diego VAMC treatment records is silent for treatment, diagnosis or complaints of a right shoulder, bilateral elbow or right thumb knuckle condition.  The Board notes that the December 2013 medical opinion from Dr. R.M. indicated that the Veteran has been treated for right shoulder pain since October 2006, however the medical evidence showed no etiological link for the claimed right shoulder disability to service.  

The concurring opinion in the Shade decision specifically pointed out that if the evidence supporting the claim is insufficient to trigger the duty to assist when the old and new evidence is considered together, then the new and material standard has not been met and the claim should not be reopened.  Shade, 24 Vet. App. at 123.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  Id. at 123-24.  Further, the medical evidence of record does not link the Veteran's claimed conditions to service.  As such, the Board finds that the additional medical evidence does not raise a reasonable possibility of substantiating the claim and cannot serve as a basis to reopen his claims.

In summary, the evidence received since the September 2007 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right shoulder, bilateral elbow and right thumb disability.  For all of these reasons, the Veteran's request to reopen his previously denied claim of entitlement to service connection is denied.

B. Low Back Injury

In March 2007, the Veteran filed an informal claim to reopen his previously denied claim of entitlement to service connection for a low back disability.  

The evidence of record at the time of the March 1973 rating decision contained service treatment records, which included an October 1972 treatment record that revealed a mild lumbosacral sprain.  The RO found subsequent records and separation examination showed no back pathology and concluded that the condition in service was an acute condition that did not result in a chronic disability.  

Evidence received since the March 1973 rating decision consists of service treatment record, private medical opinions, hearing testimony, lay statements and VA treatment records from the San Diego VA Medical Center (VAMC) dated through August 2011 where the Veteran has been treated for back pain that he observes has been present for several decades since service.  

In January 2014, the Veteran submitted a private medical opinion from Dr. R.T.M. dated in December 2013 to VA in support of his claim.  The private physician reported that he has been treating the Veteran for lower lumbar, pelvic and right shoulder pain since October 2006.  The Veteran indicated that while serving in the Air Force in the Philippines, he injured his back while attempting to remove and lift a nose cone from a weapons aircraft.  The Veteran states that he had varying levels of lower back pain since that time and X-ray findings indicate advanced degeneration of the lumbar spine.  The physician opined that given the above history and findings, "my professional opinion is that although degeneration and pain are a possibility (and probable) throughout one's life, the occurrence while in the Philippines appears to have been a starting point in which the problems began."

The credibility of the foregoing opinions is presumed for purposes of determining whether new and material evidence has been received to reopen the claim.  Justus, 3 Vet. App. at 513.  As this favorable evidence directly relates to the question of whether a low back disability was incurred or aggravated in service, it is new and material.   Thus, the Board finds that the evidence received since the last final decision is not cumulative and redundant of evidence previously considered, and raises the possibility of substantiating the claim of service connection for a low back disability.  See 38 C.F.R. § 3.156(a).  Therefore, new and material evidence has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  


ORDER

New and material evidence has not been received to reopen the claim for service connection for a right shoulder disability, and the appeal is denied.

New and material evidence has not been received to reopen the claim for service connection for a bilateral elbow disability, and the appeal is denied.

New and material evidence has not been received to reopen the claim for service connection for a right thumb disability, and the appeal is denied.

New and material evidence has been received; the claim for service connection for a low back disability is reopened and the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Low Back Disability

The Veteran contends that his low back disability is due to an injury that occurred during service.  Specifically, he testified at the July 2015 hearing that his low back condition is the result of an injury he sustained while performing maintenance on a nuclear device by removing a nose cone off the weapons aircraft device.  The Veteran reported feeling immediate pain in the lower back and was treated at the Clark Field Hospital.    

The Veteran's service treatment records contain an October 1972 treatment record that showed symptoms of low back pain.  The clinician noted that the Veteran's low back pain has suddenly worsened in the last week.  The clinician also noted that the Veteran did not practice at football all last week but is still experiencing low back pain.  A November 1972 treatment record that provided a diagnosis of low back strain.  There were no further treatment records found after the incident.  Additionally, the Board notes that in a January 1973 report of medical history at separation, the Veteran denied experiencing recurrent back pain

As noted above, for purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted private medical opinions are presumed credible. See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  Once the claim is reopened, however, the presumption no longer attaches.  The private medical opinions are insufficient to substantiate the claim.  In this case, the December 2013 private medical opinion relied on the Veteran's report of injuries in service and concluded that the occurrence "appears to have been the starting point" of the Veteran's low back disability.  
The Board finds that a VA examination and medical opinion should be obtained that considers the Veteran's entire file which contains such relevant evidence as service treatment records and post-service treatment records. 





Eczema and Tinea Pedis 

The Veteran claimed entitlement to a compensable rating for his service-connected eczema and tinea pedis.  Following a review of the record, the Board finds it necessary to remand this claim for additional development.  

VA treatment record from the San Diego VAMC dated in August 2011 noted occasional "blistering" on the legs and hands that causes itching.  A physical examination revealed "healing plaque hands."  A June 2012 VA treatment record showed that the Veteran complained of darkened erythematous patches about 1 centimeters on his hands and arms that are occasionally pruritic.  A July 2012 revealed that he underwent a right medial foot biopsy which showed acute spongiotic dermatitis.  

Specifically, the Board notes that the Veteran last underwent a VA examination in May 2013 and there is evidence that the Veteran's skin disabilities has increased in severity since that examination.  A physical examination revealed that the Veteran's eczema covered less than five percent of his total body.  However, the Veteran reported flare-up of red blotches that will show up on his feet, arms, back, torso and legs.  The Veteran also reported continued treatment and is prescribed topical creams.  

The Court has held that a Veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, given the indications of a possible worsening of the Veteran's service-connected eczema and tinea pedis disabilities since May 2013, the Board finds it necessary to remand this claim for a new VA examination in order to assess the current severity of the Veteran's eczema and tinea pedis.

The Board also observes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, as relevant to VA audiology examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As such, the VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his eczema and tinea pedis.  

Finally, the record reflects there are may be outstanding treatment records.  The Board notes that the Veteran's file contain treatment records through August 2012, so it is unclear if there are outstanding records of treatment that need to be associated with his file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, records of pertinent treatment from the Memphis VAMC (since August 2012) for the Veteran should be obtained, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2014) with regard to requests for records from Federal facilities. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for a low back disability, eczema and tinea pedis.  Obtain all outstanding VA treatment records that have not been associated with the claims file.  Once signed releases are received from the Veteran, obtain all private treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine whether his low back disability is etiologically related to service.  The entire claims file (including any pertinent records contained in the electronic file), must be made available to the examiner and the examination report should reflect such review.  

Following a review of the claims file, the reviewing examiner is asked to furnish an opinion with respect to the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's low back disability is etiologically related to service?  The examiner must specifically consider and discuss the December 2013 opinion by Dr. R.M.T. 

A complete rationale should be given for each opinion expressed.  If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3.  Thereafter, the AOJ should also arrange for the Veteran to be examined by a dermatologist to assess the current severity of his service-connected eczema and tinea pedis.  The Veteran's record (to include this remand and post-service treatment records) must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the criteria for rating skin disabilities, and the findings noted should include the information needed to rate under all applicable criteria.  Upon review of the record and interview and examination of the Veteran, the examiner should assess the current severity of the Veteran's service-connected eczema and tinea pedis.  All clinical findings should be reported in detail.  The examiner must measure the percentage of the entire body affected, the percentage of the exposed areas affected, and the duration of topical and systemic therapy for the condition during the prior 12-month period.

The examiner must explain the rationale for all opinions.  

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


